
	
		II
		110th CONGRESS
		1st Session
		S. 532
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to convey
		  certain Bureau of Land Management land to Park City, Utah, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Utah Public Land Conveyance Act of
			 2007.
		2.Definitions
			(1)CityThe
			 term City means Park City, Utah.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Conveyance of public
			 land in City
			(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, notwithstanding sections 202 and 203 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary, subject to valid
			 existing rights, shall convey to the City all right, title, and interest of the
			 United States in and to the parcels of Federal land described in subsection
			 (b).
			(b)Description of
			 landThe parcels of Federal land referred to in subsection (a)
			 consist of—
				(1)parcel 8
			 (commonly known as the White Acre parcel); and
				(2)parcel 16
			 (commonly known as the Gamble Acre parcel).
				(c)ConsiderationAs
			 consideration for the conveyance of the Federal land under subsection (a), the
			 City shall pay to the Secretary an amount not less than the fair market value
			 of the Federal land, as determined by the Secretary.
			(d)Method of
			 conveyance
				(1)Open space
			 requirementsSubject to paragraph (2), the conveyance of the
			 Federal land under subsection (a) shall be by 1 or more deeds that require that
			 the Federal land shall be used only for—
					(A)recreational and
			 public open space purposes; or
					(B)any other
			 purposes relating to the maintenance of the Federal land as open space, as
			 determined by the Secretary.
					(2)Construction of
			 structuresThe requirement described in paragraph (1) shall not
			 prohibit the construction or maintenance of recreational facilities, utilities,
			 or other structures that are consistent with—
					(A)the maintenance
			 of the Federal land as open space; or
					(B)the recreational
			 purposes of the Federal land.
					4.Auction of public
			 land in City
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, notwithstanding sections 202 and 203 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary, subject to valid
			 existing rights, shall conduct sales of the Federal land described in
			 subsection (b) to qualified bidders.
			(b)Description of
			 landThe parcels of Federal land referred to in subsection (a)
			 consist of—
				(1)parcel 17;
			 and
				(2)parcel 18.
				(c)Method of sale;
			 considerationThe sale of Federal land under subsection (a) shall
			 be—
				(1)unless otherwise
			 determined by the Secretary, through a competitive bidding process;
				(2)for not less than
			 fair market value; and
				(3)in accordance
			 with the Federal Land Management Policy Act of 1976 (43 U.S.C. 1701 et seq.),
			 except for subsections (d) and (f) of section 203 of the Federal Land
			 Management Policy Act of 1976 (43 U.S.C. 1713).
				5.Disposition of
			 land sales proceeds
			(a)In
			 generalThe gross proceeds from the sales of land described in
			 sections 3(a) and 4(a) shall be deposited in a special account in the Treasury
			 of the United States and shall be available to the Secretary, without further
			 appropriation and until expended, for—
				(1)the reimbursement
			 of costs incurred by the Bureau of Land Management in preparing for the sales
			 of land described in sections 3(a) and 4(a), including the costs of—
					(A)surveys;
					(B)appraisals;
			 and
					(C)complying with
			 applicable Federal laws; and
					(2)environmental restoration projects that
			 are—
					(A)located on Bureau of Land Management land;
			 and
					(B)administered by the Salt Lake City Field
			 Office of the Bureau of Land Management.
					(b)Investment of
			 special accountAny amounts deposited in the special account
			 shall earn interest in an amount determined by the Secretary of the Treasury on
			 the basis of the current average market yield on outstanding marketable
			 obligations of the United States of comparable maturities, and may be expended
			 in accordance with this section.
			
